                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


AMANDA CORBETT                                )
              Plaintiff,                      )
                                              )
v.                                            )      JUDGMENT
                                              )
                                              )      No. 7:19-CV-84-FL
ANDREW SAUL, Commissioner of                  )
Social Security,                              )
                 Defendant.                   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion for attorney fees and defendant’s stipulation for attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 15, 2020, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$5,000.00.

This Judgment Filed and Entered on October 15, 2020, and Copies To:
Kathleen Glancy (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson / Jamie D.C. Dixon (via CM/ECF Notice of Electronic Filing)

October 15, 2020                      PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




           Case 7:19-cv-00084-FL Document 31 Filed 10/15/20 Page 1 of 1
